Citation Nr: 0640300
Decision Date: 08/22/06	Archive Date: 01/18/07
	
DOCKET NO.  01-07 069A	)	DATE AUG 22 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) under Title 38 U.S.C. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1980 to October 1984.

This matter arises from a June 2000 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that denied eligibility for RH insurance under 38 U.S.C.A. § 1922(a) (West 2002).

(The issues of service connection for an anxiety disorder, a right knee disorder, and entitlement to an initial evaluation in excess of 10 percent prior to June 19, 2004, and in excess of 30 percent as of June 19, 2004, for service-connected residuals, fracture, left patella, are the subjects of a separate Board action.)


REMAND

The veteran argues that he is eligible for RH insurance under 38 U.S.C.A. § 1922(a).  He argues that he is not currently suffering from alcohol abuse, and that he has been clean and sober since December 1995.  See transcript of veterans hearing, held in April 2003.  He further testified to the following: his last treatment for Lymes disease was in May 2002; his last treatment for his nervous condition was at least two years before; he does not take any medication for his nervous condition, or any other conditions.  He argued that he should be eligible because his health had been adversely affected due to inadequate treatment by VA for his Lymes disease.  The Board notes that in November 2004, the RO denied a claim for compensation benefits under 38 U.S.C.A. § 1151 for Lymes disease.

In the present case, the veteran clearly filed a timely written application for RH insurance, based on a November 1998 grant of service connection for a left knee disorder, with a noncompensable rating; that much is not in dispute.  Thus, the only question at issue is whether the veteran is in "good health," aside from his service-connected disabilities.  

The Board notes that the claims files include a great deal of medical evidence that appears to have been received since the June 2000 denial of this claim, to include VA and non-VA treatment reports dated as early as 1998.  It does not appear that this evidence has been reviewed by the RO&IC, and a supplemental statement of the case reflecting review of this evidence has not been issued by the RO&IC.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2005).  In this case, a waiver of initial originating agency review has not been received for the additional evidence.  Given the foregoing, on remand, after further action taken by the RO, the RO&IC must review the new evidence and, if the claim remains denied, include such evidence in an SSOC.  Id.

More significantly, the Board notes that in a separate decision, it has remanded a claim for service connection for an anxiety disorder.  The medical evidence includes decisions of the Social Security Administration (SSA), dated in November 1996 and April 2000, which indicate that the veteran was determined to be disabled as of January 1993, due to a psychiatric disorder involving anxiety.  The ROs June 2000 decision further indicates that the veterans anxiety was a factor in its denial of this claim.  Under the circumstances, the issue of eligibility for Service Disabled Veterans Insurance (RH) under Title 38 U.S.C. § 1922(a) is considered to be inextricably intertwined with the veteran's claim for service connection for anxiety, an issue being remanded by the Board, and the insurance issue must be held in abeyance until the service connection issue is resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veterans claim for RH insurance under 38 U.S.C.A. § 1922 must be held in abeyance by the RO&IC until the New York, New York RO has completed all development and adjudicative actions on the issue of service connection for anxiety disorder pursuant to the Board remand.

2.  Following the adjudication by the New York, New York, RO of the issue of service connection for anxiety, the RO&IC should readjudicate the veteran's claim for Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a), with application of all appropriate laws and regulations, and consideration of any additional information obtained since the issuance of the June 2000 decision.  If the benefit remains denied, the RO&IC should return the case to the Board after compliance with requisite appellate procedure including the issuance of an SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).

